                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


MAURICE D. SMITH,                              )       CASE NO. 3:18 CV 1707
                                               )
       Petitioner,                             )
                                               )       JUDGE JAMES G. CARR
        v.                                     )
                                               )
STATE OF OHIO,                                 )       ORDER
     Respondent.                               )




       Petitioner Maurice Smith has filed in this Court a pro se petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, purporting to challenge the constitutionality of a conviction and

sentence rendered by a state court in Marion County, Ohio. (Doc. 1.) He also has filed a motion

to proceed in forma pauperis (Doc. 3), which is granted.

       Pro se pleadings must be liberally construed. See, e.g., Haines v. Kerner, 404 U.S. 519, 520

(1972) (per curiam) (noting that pro se complaints are held to “less stringent standards than formal

pleadings drafted by lawyers”). Nevertheless, district courts are required to screen all in forma

pauperis actions and dismiss before service any action the court determines is frivolous or malicious,

fails to state a claim on which relief may be granted, or seeks monetary relief from a defendant who

is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see also Hill v. Lappin, 630 F.3d 468, 470-

71 (6th Cir. 2010).

       Section 2254 authorizes a district court to entertain a petition for writ of habeas corpus filed

by “a person in custody pursuant to the judgment of a State court.” 28 U.S.C. § 2254(a). Smith
states he is challenging a judgment of conviction rendered by a court in Marion County, Ohio, on

November 10, 2017. (Doc. 1 at 1.) He states he was convicted of felon in possession of a firearm,

possession with intent to distribute, and a parole violation in Tennessee, and sentenced to eighty-six

months’ imprisonment. (Id.)

       The only case number Smith provides, however, belongs to a case in this Court, in which he

was convicted of nearly identical crimes – felon in possession of a firearm and possession with intent

distribute cocaine – and received the same sentence, eighty-six months in prison, on November 7,

2017. (See Case No. 3:16 CV 348, Doc. 32 (Helmick, J.).) Indeed, this Court is unable to locate any

judgment against Smith by a state court in Marion County, Ohio, on November 10, 2017.

       In addition, on the same day Smith filed the habeas petition at issue here, he filed a petition

to vacate the November 2017 federal-court judgment under 28 U.S.C. § 2255 in both the original

criminal case (Case No. 3:16 CV 348, Doc. 34) and in a new action in this Court (Case No. 3:18 CV

1702, Doc. 1(Helmick, J.)). Those petitions remain pending.

       Because it does not appear from the face of Smith’s petition that he is challenging a state-

court judgment, he has failed to state a claim under 28 U.S.C. § 2254 upon which relief may be

granted. The petition, therefore, is dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A).

       This Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.

       IT IS SO ORDERED.

                                                                /s/ James G. Carr
                                                              JAMES G. CARR
                                                              SR. U.S. DISTRICT JUDGE
